Exhibit 10.2

 



SIXTH AMENDMENT TO CREDIT AGREEMENT AND

FIRST AMENDMENT TO LINE OF CREDIT NOTE

 

This SIXTH AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO LINE OF CREDIT
NOTE (this “Amendment”) is made effective and executed as of November 9, 2016,
by and among WILHELMINA INTERNATIONAL, INC., a Delaware corporation
(“Borrower”), ZB, N.A. dba AMEGY BANK (“Bank”), and each of the Guarantors set
forth on the signature pages hereof (each a “Guarantor”, and collectively the
“Guarantors”).

 

RECITALS

 

A.                 Borrower and Bank entered into that certain Credit Agreement
dated as of April 20, 2011, as amended by that certain First Amendment to Credit
Agreement dated as of January 1, 2012, that certain Second Amendment to Credit
Agreement dated as of October 24, 2012, that certain Third Amendment to Credit
Agreement dated as of July 31, 2014, that certain Fourth Amendment to Credit
Agreement dated effective October 24, 2015, and that certain Fifth Amendment to
Credit Agreement dated effective May 13, 2016 (as amended, the “Credit
Agreement”).

 

B.                 In connection with the Credit Agreement, Borrower executed
and delivered to Bank (i) that certain Line of Credit Promissory Note dated
April 20, 2011, in the stated principal amount of $500,000.00, as amended and
restated by that certain Amended and Restated Line of Credit Promissory Note
dated as of January 1, 2012, in the stated principal amount of $1,500,000.00, as
amended and restated by that certain Second Amended and Restated Line of Credit
Promissory Note dated as of October 24, 2012, in the stated principal amount of
$5,000,000.00, and as amended and restated by that certain Third Amended and
Restated Line of Credit Promissory Note dated as of October 24, 2015, in the
stated principal amount of $4,000,000.00 (the “Line of Credit Note”), and (ii)
that certain Promissory Note dated effective October 24, 2015, in the stated
principal amount of $3,000,000.00 (the “Term Note”).

 

C.                 In connection with the Credit Agreement, (i) Guarantors
(other than Artists at Wilhelmina LLC, Wilhelmina Licensing (Texas) LLC, and
Wilhelmina Artist Management LLC, a Delaware limited liability company) executed
and delivered to Bank that certain Unlimited Guaranty dated April 20, 2011, and
(ii) Artists at Wilhelmina LLC (formerly known as Wilhelmina Creative, LLC) and
Wilhelmina Licensing (Texas) LLC executed and delivered to Bank those certain
Unlimited Guaranties dated effective October 24, 2015 (the Unlimited Guaranties
referenced in items (i) and (ii) preceding, collectively with the New Guaranty
Agreement, as defined in Article III below, the “Guaranty Agreements”).

 

D.                 Borrower has requested Bank to extend the maturity date of
the Line of Credit (as defined in the Credit Agreement), as more fully set forth
herein, and Bank has agreed to the same upon the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:

 



SIXTH AMENDMENT TO CREDIT AGREEMENT - Page 1

 

ARTICLE I
Definitions

 

Section 1.1.           Definitions. Capitalized terms used in this Amendment, to
the extent not otherwise defined herein, shall have the same meaning as assigned
to them in the Credit Agreement, as amended hereby.

 

ARTICLE II
Amendments

 

Section 2.1.           Amendment to Section 1.1 of Credit Agreement. Section
1.1(a) of the Credit Agreement is amended by deleting the reference therein to
“October 24, 2016” and inserting “October 24, 2017” in lieu thereof.

 

Section 2.2.           Amendment to Section 1.5 of Credit Agreement. Section
1.5(a) of the Credit Agreement is amended by deleting each reference therein to
“October 24, 2016” and inserting “October 24, 2017” in lieu thereof.

 

Section 2.3.           Amendment to Line of Credit Note. The definition of
“Maturity Date” in Section 1.1 of the Line of Credit Note is hereby amended and
restated in its entirety to hereafter read as follows: “‘Maturity Date’ means
October 24, 2017.”

 

ARTICLE III
Conditions Precedent

 

Section 3.1.           Conditions. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent, unless
specifically waived by the Bank:

 

(a)                The following instruments shall have been duly and validly
executed and delivered to Bank by the parties thereto, all in form, scope and
content satisfactory to the Bank:

 

(i)                 this Amendment executed by Borrower and Guarantors;

 

(ii)               Unlimited Guaranty executed by Wilhelmina Artist Management
LLC, a Delaware limited liability company (the “New Guaranty Agreement”);

 

(iii)             Pledge and Security Agreement executed by Wilhelmina Artist
Management LLC, a Delaware limited liability company; and

 

(iv)             Resolutions of the Board of Directors (or other governing body)
of Borrower and each Guarantor certified by the Secretary or an Assistant
Secretary (or other custodian of records of each such entity) which authorize
the execution, delivery, and performance by Borrower and each Guarantor of this
Amendment and the other Loan Documents to be executed in connection herewith.

 

(b)               The representations and warranties contained herein, in the
Credit Agreement and the Line of Credit Note, each as amended hereby, and in
each other Loan Document shall be true and correct as of the date hereof, as if
made on the date hereof, except to the extent such representation and warranties
relate to an earlier date.

 

SIXTH AMENDMENT TO CREDIT AGREEMENT - Page 2

 



(c)                No Event of Default shall have occurred and be continuing and
no Default shall exist, unless such Event of Default or Default has been
specifically waived in writing by Bank.

 

(d)               All corporate proceedings taken in connection with the
transactions contemplated by this Amendment and all documents, instruments and
other legal matters incident thereto, shall be satisfactory to Bank and its
legal counsel.

 

(e)                There shall have been no material adverse change in the
condition (financial or otherwise) of Borrower or any Guarantor since May 13,
2016.

 

ARTICLE IV
Ratifications, Representations, Warranties

 

Section 4.1.           Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this Amendment, the terms and provisions of the Credit Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. Borrower and Guarantors agree that the Credit Agreement and the Line of
Credit Note, each as amended hereby, and the other Loan Documents shall continue
to be legal, valid, binding obligations of Borrower and Guarantors, enforceable
against Borrower and Guarantors in accordance with their respective terms.

 

Section 4.2.           Renewal of Security Interests. Each of Borrower and
Guarantors hereby renews, regrants and affirms the liens and security interests
created and granted in the Credit Agreement and in all other Loan Documents
(including, without limitation, those certain Pledge and Security Agreements to
which it is a party, as amended), to secure the prompt payment of all
indebtedness and obligations of Borrower and each Guarantor under the Loan
Documents as amended by the terms hereof, including without limitation any
Letter of Credit Liabilities, the Line of Credit, and the Term Loan. Each of
Borrower and Guarantors agree that this Amendment shall in no manner affect or
impair the liens and security interests securing the indebtedness of Borrowers
and Guarantors to Bank and that such liens and security interests shall not in
any manner be waived, the purposes of this Amendment being to modify the Credit
Agreement and the Line of Credit Note as herein provided, and to carry forward
all liens and security interests securing same, which are acknowledged by
Borrower and Guarantors to be valid and subsisting.

 

Section 4.3.           Representations and Warranties. Borrower and Guarantors
hereby represent and warrant to Bank as follows:

 

(a)                The execution, delivery and performance of this Amendment and
any and all other Loan Documents executed and delivered in connection herewith
have been authorized by all requisite corporate action on the part of Borrower
and each Guarantor and do not and will not conflict with or violate any
provision of any applicable laws, rules, regulations or decrees, the
organizational documents of Borrower or any Guarantor, or any agreement,
document, judgment, license, order or permit applicable to or binding upon
Borrower or any Guarantor or their respective assets. No consent, approval,
authorization or order of, and no notice to or filing with, any court or
governmental authority or third person is required in connection with the
execution, delivery or performance of this Amendment or to consummate the
transactions contemplated hereby;

 

(b)               The representations and warranties contained in the Credit
Agreement and the Line of Credit Note, each as amended hereby, and the other
Loan Documents are true and correct in all material respects on and as of the
date hereof as though made on and as of the date hereof, except to the extent
such representations and warranties relate to an earlier date;

 

SIXTH AMENDMENT TO CREDIT AGREEMENT - Page 3

 



(c)                No Event of Default under the Credit Agreement or any Loan
Document has occurred and is continuing;

 

(d)               Borrower and Guarantors are in full compliance with all
covenants and agreements contained in the Credit Agreement and the Line of
Credit Note, each as amended hereby, and the other Loan Documents to which each
is a party;

 

(e)                Neither Borrower nor any Guarantor has amended any of its
organizational documents since the date of the original execution of the Credit
Agreement; and

 

(f)                As of the date of this Amendment, the unpaid principal amount
of the Line of Credit Note is $0, the unpaid principal amount of the Term Note
is $2,730,000.00, and the aggregate Letter of Credit Liabilities are
$221,742.50, which amounts are unconditionally owed by Borrower to Bank without
offset, defense or counterclaim of any kind or nature whatsoever.

 

Section 4.4.           Guarantors’ Consent and Ratification. Each Guarantor
hereby consents and agrees to the terms of this Amendment, and agrees that the
Guaranty Agreement to which it is a party shall remain in full force and effect
and shall continue to be the legal, valid and binding obligation of such
Guarantor, enforceable against such Guarantor in accordance with its terms.
Furthermore, each Guarantor hereby agrees and acknowledge that (a) the Guaranty
Agreements are Loan Document, (b) the Guaranty Agreements are not subject to any
claims, defenses or offsets, (c) nothing contained in this Amendment or any
other Loan Document shall adversely affect any right or remedy of Bank under the
Guaranty Agreements, (d) the execution and delivery of this Amendment shall in
no way reduce, impair or discharge any obligations of any Guarantor pursuant to
the Guaranty Agreements and shall not constitute a waiver by Bank against any
Guarantor, (e) by virtue hereof and by virtue of the Guaranty Agreements, each
Guarantor hereby guarantees to Bank the prompt and full payment and full and
faithful performance by the Borrower of the entirety of the Guaranteed
Indebtedness (as defined in the Guaranty Agreements) including, without
limitation, all amounts owing under the Line of Credit Note, and the Term Note
and all Letter of Credit Liabilities, (f) no Guarantor’s consent is required to
the effectiveness of this Amendment, and (g) no consent by any Guarantor is
required for the effectiveness of any future amendment, modification,
forbearance or other action with respect to the Credit Agreement or any present
or future Loan Document.

 

ARTICLE V
Miscellaneous

 

Section 5.1.           Survival of Representations and Warranties. All
representations and warranties made in the Credit Agreement or any other Loan
Document, including without limitation, any Loan Document furnished in
connection with this Amendment, shall survive the execution and delivery of this
Amendment and the other Loan Documents, and no investigation by Bank or any
closing shall affect such representations and warranties or the right of Bank to
rely thereon.

 

Section 5.2.           Reference to Credit Agreement and Line of Credit Note.
Each of the Loan Documents, including the Credit Agreement and the Line of
Credit Note, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement, as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Credit Agreement or the Line of Credit
Note shall mean a reference to the Credit Agreement or the Line of Credit Note,
as applicable, each as amended hereby.

 

SIXTH AMENDMENT TO CREDIT AGREEMENT - Page 4

 



Section 5.3.           Expenses of Bank. As provided in the Credit Agreement,
Borrower agrees to pay on demand all reasonable costs and expenses incurred by
Bank in connection with the preparation, negotiation and execution of this
Amendment and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements hereto, including, without
limitation, the reasonable costs and fees of Bank’s legal counsel, and all
reasonable costs and expenses incurred by Bank in connection with the
enforcement or preservation of any rights under the Credit Agreement, as amended
hereby, and any other Loan Document, including, without limitation, the
reasonable costs and fees of Bank’s legal counsel.

 

Section 5.4.           RELEASE. BORROWER AND EACH GUARANTOR HEREBY VOLUNTARILY
AND KNOWINGLY RELEASE AND FOREVER DISCHARGE BANK, ITS DIRECTORS, OFFICERS,
AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN. ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH BORROWER AND ANY
GUARANTOR MAY NOW OR HEREAFTER HAVE AGAINST BANK, ITS DIRECTORS, OFFICERS,
AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER
ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY LOAN, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE LOAN DOCUMENTS, AND NEGOTIATIONS FOR AND EXECUTION OF THE
LOAN DOCUMENTS.

 

Section 5.5.           Severability. Any provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

Section 5.6.           GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED TO HAVE
BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

 

Section 5.7.           Successors and Assigns. This Amendment is binding upon
and shall inure to the benefit of the parties hereto and their respective
successors, assigns, heirs, executors, and legal representatives, except that
none of the parties hereto other than Bank may assign or transfer any of its
rights or obligations hereunder without the prior written consent of Bank.

 

Section 5.8.           WAIVER OF TRIAL BY JURY. THE PARTIES HERETO AGREE THAT NO
PARTY SHALL REQUEST A TRIAL BY JURY IN THE EVENT OF LITIGATION BETWEEN THEM
CONCERNING THE LOAN DOCUMENTS OR ANY CLAIMS OR TRANSACTIONS IN CONNECTION
THEREWITH, IN EITHER A STATE OR FEDERAL COURT, THE RIGHT TO TRIAL BY JURY BEING
EXPRESSLY WAIVED BY BANK, BORROWER AND GUARANTORS. EACH OF BANK, BORROWER AND
GUARANTORS ACKNOWLEDGES THAT SUCH WAIVER IS MADE WITH FULL KNOWLEDGE AND
UNDERSTANDING OF THE NATURE OF THE RIGHTS AND BENEFITS WAIVED HEREBY, AND WITH
THE BENEFIT OF ADVICE OF COUNSEL OF ITS CHOOSING.

 

SIXTH AMENDMENT TO CREDIT AGREEMENT - Page 5

 



Section 5.9.           Counterparts. This Amendment may be executed in one or
more counterparts, each of which when so executed shall be deemed to be an
original, but all of which when taken together shall constitute one and the same
instrument.

 

Section 5.10.       Descriptive Headings. The captions in this Amendment are for
convenience only and shall not define or limit the provisions hereof.

 

Section 5.11.       ENTIRE AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND
ALL OTHER LOAN DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION WITH AND PURSUANT
TO THIS AMENDMENT AND THE CREDIT AGREEMENT REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

Section 5.12.       Arbitration. All disputes, claims, and controversies arising
from this Amendment shall be arbitrated in accordance with Section 7.15 of the
Credit Agreement.

 

[Remainder of Page Intentionally Left Blank]

 



SIXTH AMENDMENT TO CREDIT AGREEMENT - Page 6

 

EXECUTED as of the date first written above.

 

  BORROWER:       WILHELMINA INTERNATIONAL, INC.,   a Delaware corporation      
    By: /s/ James McCarthy     James McCarthy     Chief Financial Officer      
        GUARANTORS:       WILHELMINA LICENSING LLC,   a Delaware limited
liability company               By: /s/ James McCarthy     James McCarthy    
Chief Financial Officer               WILHELMINA LICENSING (TEXAS) LLC,   a
Texas limited liability company               By: /s/ James McCarthy     James
McCarthy     Chief Financial Officer               WILHELMINA FILM & TV
PRODUCTIONS LLC,   a Delaware limited liability company               By: /s/
James McCarthy     James McCarthy     Chief Financial Officer              
WILHELMINA ARTIST MANAGEMENT LLC,   a New York limited liability company        
      By: /s/ James McCarthy     James McCarthy     Chief Financial Officer    
 

 

[Signatures Continue on Next Page]

SIXTH AMENDMENT TO CREDIT AGREEMENT – Signature Page

 





  WILHELMINA-MIAMI, INC.,   a Florida corporation           By: /s/ James
McCarthy     James McCarthy     Chief Financial Officer               WILHELMINA
INTERNATIONAL, LTD.,   a New York corporation               By: /s/ James
McCarthy     James McCarthy     Chief Financial Officer               WILHELMINA
WEST, INC.,   a California corporation               By: /s/ James McCarthy    
James McCarthy     Chief Financial Officer               WILHELMINA MODELS,
INC.,   a New York corporation               By: /s/ James McCarthy     James
McCarthy     Chief Financial Officer               LW1, INC.,   a California
corporation               By: /s/ James McCarthy     James McCarthy     Chief
Financial Officer      

 

[Signatures Continue on Next Page]

SIXTH AMENDMENT TO CREDIT AGREEMENT – Signature Page

 





  ARTISTS AT WILHELMINA LLC,   a Florida limited liability company   (formerly
known as Wilhelmina Creative, LLC)             By: /s/ James McCarthy     James
McCarthy     Chief Financial Officer               WILHELMINA ARTIST MANAGEMENT
LLC,   a Delaware limited liability company               By: /s/ James McCarthy
    James McCarthy     Chief Financial Officer      

 

 

 

 

 

[Signatures Continue on Next Page]

SIXTH AMENDMENT TO CREDIT AGREEMENT – Signature Page

 



 



  BANK:         ZB, N.A. dba AMEGY BANK               By: /s/ Nicholas J. Diaz  
  Nicholas J. Diaz     SVP

 

 

 

 

 

 

 

 

 

 



SIXTH AMENDMENT TO CREDIT AGREEMENT – Signature Page

--------------------------------------------------------------------------------



